PD-1634-14
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 4/29/2015 3:35:11 PM
   April 29, 2015
                                                              Accepted 4/29/2015 3:41:59 PM
                                                                              ABEL ACOSTA
                                  PD-1634-14                                          CLERK

                    IN THE COURT OF CRIMINAL APPEALS
                             AT AUSTIN, TEXAS

                              AARRON MOORE
                                     VS.
                           THE STATE OF TEXAS,
                                   On Appeal
                       from the County Court at Law No. 2
                           of Fort Bend County Texas

                           On Discretionary Review
                        from the First Court of Appeals
                               at Houston Texas


                        APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:


    CARMEN M. ROE hereby enters her appearance as Counsel for

AARRON MOORE.
                                        RESPECTFULLY SUBMITTED,

                                        /s/ Carmen Roe
                                        ______________________________
                                        CARMEN ROE
                                        TBA: 24048773
                                        440 LOUISIANA, SUITE 900
                                        HOUSTON, TEXAS 77002
                                        713.236.7755
                                        713.236.7756 FAX
                                        CARMEN@CARMENROE.COM
                                        ATTORNEY FOR AARON MOORE



                          CERTIFICATE OF SERVICE

      Pursuant to TEX.R.APP.P. 9.5(d), a copy of this document was served on

Fort Bend County District Attorney, Appellate Division; 301 Jackson, Richmond,

Texas 77469 and Lisa McMinn, State Prosecuting Attorney, Austin, Texas by

electronic filing on this the 29th day of April 2015.



                                               /s/ Carmen Roe
                                               ______________________________
                                               CARMEN ROE




                                           2